Title: John Quincy Adams to William Cranch, 20 August 1786
From: Adams, John Quincy
To: Cranch, William


     
      Sir
      Cambridge Augt: 20th. 1786
     
     
      You are, though living in a garret
      No more a Poet, than a Parrot
      At first you take a doggrel verse,
      And, alexandrine then rehearse.
      You hobble on, or wrong or right
      With sometimes ten and sometimes eight.
      By your own syllogistic rule
      You must confess yourself a fool.
      and if Bob Longer lacks of wit
      He that is shorter must have it.
      Besides I see you’ve chang’d your name
      Because the first brought you to shame
      
      And must certainly be wrong
      Who now is short, and now is long.
     
     
      R. S.
     
    